Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination under 37 CFR 1.114
2. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 6/22/2021 has been entered.

Status of the application
3.	Claims 1-6, 12, 18, 19, 22, 24, 27, 38, 43-45, 47, 48, 50, 54 are pending in this office action.
Claims 1, 5 have been amended.
Claims 43-45, 47, 48, 50, 54 have been withdrawn. 
Claims 1-6, 12, 18, 19, 22, 24, 27, 38 have been rejected.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-6, 12, 18, 19, 22, 24, 27, 38  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
6.	Claim 1 recites “and thermoformable membrane comprising a content of at least 20% in water”. It is to be noted that this phrase does not clarify with enough clarity whether the water is in “liquid material” to be encapsulated by the membrane. Examiner is considering it is liquid fill composition because the phrase recites “at least 20% water”. 


			Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8. 	The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action.


9. 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
a.    Determining the scope and contents of the prior art.
b.    Ascertaining the differences between the prior art and the claims at issue.
c.    Resolving the level of ordinary skill in the pertinent art.
d.    Considering objective evidence present in the application indicating obviousness or non-obviousness.

10.	Claim(s) 1-4, 6, 12, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tanner et al. USPN 6582727 in view of Harel et al. US 2012/0058195 in view of Hausmanns et al. US 2004/0087669.

11.	 Regarding claims 1, 2, 3, 4, 6, 12, Tanner et al. discloses that a soft capsule composition is made in the form of a film ( at least in col 6 lines 35-37, col 7 lines 10-12)  and two films are fused to seal by encapsulating liquid fill material (col 7 lines 13-18, col 
Tanner et al. is silent about (i) phospholipid and (ii) wax in the composition.
With respect to (i) and (ii), Harel discloses that lecithin or modified lecithin (phospholipid) ([0035]) is used in such a composition in order to make emulsifier rich inner layer and fat is added e.g. including wax ([0029]) in order to make solid-fat –rich outer layer ([0034]) in order to have the benefits if having emulsifier rich inner layer coat and the double layer coat serves as substantial barrier to moisture and protecting the core bioactive substance and rupture resistant ([0046]). It is also to be noted that lecithin is an emulsifier also. It is known that lipid, wax are water resistant.  Therefore, it can make a water barrier layer and lecithin can also emulsify as is also evidenced by applicants own specification (in PGPUB [0054], Emulsified hydrocolloid).

Regarding “heat-sealable”, it is to be noted that Tanner et al. discloses that the film may be stretched and finished capsule exhibit greater stability when exposed to elevated humidity and temperature than capsule made using gelatin ( col 10 lines 35-40) and it is blow molded at a temperature at which the two oppose films , in contact with each other , will blend at their contact interface (fusion temperature) to become one, indistinguishable and inseparable structure (col 11 lines 4-9) which is interpreted as heat-sealable as claimed in claim 1.
Tanner et al. in view of Harel et al. are silent about thermo-formable membrane as claimed in claim 1.
Hausmanns et al. discloses that soft capsule used for food products ( Abstract) can be made as sheets, films with greatly increased strength ( [0036]) by thermoforming process ([0036]) where  glycerol or other polyols can be used as plasticizers ([0038])  by combining starch with glucan (water insoluble) ([0040]) and thermoforming process is a process where starch of many types is thermoformed in a suitable processing method , 
Therefore, it is understood that the components e.g. native starch, glucan, plasticizer containing such components in the composition can make the composition thermoformable. 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Tanner et al. in view of Harrel to include the teaching of Hausmanns et al. to use the mixtures of the components to make the composition suitable for thermoformable process to make sheets and soft capsule ([0029]) for the desired use. 
	
12.	Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tanner et al. USPN 6582727  in view of Harel et al. US 2012/0058195 in view of Hausmanns et al. US 2004/0087669 as applied to claim 1 and further in view of 
Kamaguchi et al. US 2005/0069579.

13. 	Regarding claim 5, Tanner et al. USPN 6582727 in view of Harel et al. US 2012/0058195 in view of Hausmanns et al. US 2004/0087669 are silent about additional addition of sugar. 
 Kamaguchi et al. discloses that sugar can be incorporated as an additive to provide sweetness property of the product ((0017)).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Tanner et al. in view of Harrel to include .

14.	Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tanner et al. USPN 6582727  in view of Harel et al. US 2012/0058195 in view of Hausmanns et al. US 2004/0087669 as applied to claim 1 and further in view of Xie et al. WO 2011/014942.

15.	Regarding claim 18, Harel discloses that lecithin or modified lecithin (phospholipid) ([0035]) is used in such a composition. 
It is known that lecithin is also a softener. However, as because disclosed lecithin is used to address the phospholipid source, therefore, additionally Xie et al. is used as secondary prior art to address further softening agent in such a composition.
Xie et al. discloses that lecithin can be used as softening, anti-caking agent and softening agent (in claim 14 of Xie et al.). 
However, Xie et al. discloses that anti-caking agent, softening agents include lecithin, oils, fats or combinations thereof (In claim 14 of Xie et al.). Therefore, one of ordinary skill in the art can include more than one softening agent in addition to lecithin e.g. oils as “mixtures thereof” can be used as softening, anti- caking agent and softening agent (in claim 14 of Xie et al.). 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Tanner et al. in view of Harrel to include .

16.	Claim 19, 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tanner et al. USPN 6582727 in view of Harel et al. US 2012/0058195 in view of Hausmanns et al. US 2004/0087669 as applied to claim 1 and further in view of Kamaguchi et al. US 2005/0069579 and in view of Fonkwe et al. USPN 6949256.

17.	Regarding claim 19, Tanner et al. in view of Harel et al. in view of Hausmanns et al. are silent about specific viscosity of the composition. 
It is to be noted that claim 1 is broad and does not claim any specific percent amount of hydrocolloid mixture and percent amount of aqueous solution. 
Fonkwe et al. discloses (col 5 lines 35-47) to make final viscosity of such a composition can be in the desired disclosed range including 100 cP to 1200 cP and it can be modified to desired modification to achieve desired physical properties of final gel or film (col 5 lines 35-47) and modifications can be made which do not depart from the spirit of the invention ( col 12 lines 55-60) which overlaps 1 to l0 Pa.s. (1 Pa.s=1000 mPa.s. =1000cP)
Therefore, it is within the skill of one of ordinary skill in the art to optimize the specific viscosity value at the specific condition. One of ordinary skill in the art can modify the viscosity value by optimizing the amount of hydrocolloid which is viscosity agents as disclosed by Fonkwe et al. (col 5 lines 35-47) to make final viscosity in the desired 
One of ordinary skill in the art would have been motivated to modify further modified Kamaguchi et al. to include the teaching of Fonkwe et al. to make final viscosity in the desired disclosed range including IOOcP to 1200cP to modify the physical properties of final gel or film (col 5 lines 37-40).
It is to be noted that the viscosity depends on specific percent amounts of hydrocolloid mixture and percent amount of aqueous solution and the temperature at
which it is measured i.e. viscosity is temperature dependent. Also Fonkwe et al. discloses that modifications can be made which donot depart from the spirit of the invention (col 12 lines 55-60). Therefore, it is within the skill of the one of ordinary skill in the art to optimize the viscosity in order to have desired final product of desired physical property.
(Additionally), absent showing of unexpected results, the specific amount of viscosity is not considered to confer patentability to the claims. As the viscosity is variable that can be modified, among others, by adjusting the amount of viscosifying agent (hydrocolloid mixture), liquid (water), type of viscosifying agent and temperature etc. (liquid), the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would 

18. 	Regarding claim 27, Kamaguchi et al. discloses the hardness of such a soft capsule (Table 10). 
However, it is to be noted that the claimed elasticity value which depends on viscosity etc. and therefore, the hardness, is not specifically disclosed by Kamaguchi et al. or  Fonkwe et al.
Therefore, it is within the skill of one of ordinary skill in the art can optimize the physical parameters like hardness etc. of the capsule. The precise elasticity value which depends on viscosity etc. would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the percent value of elasticity in Fonkwe et al. to amounts, including that presently claimed, in order to obtain the desired effect e.g. strength and flexibility of the membrane etc. (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim .

19.	 Claims 22, 24, are rejected under 35 U.S.C. 103 as being unpatentable over Tanner et al. USPN 6582727 in view of Harel et al. US 2012/0058195 in view of Hausmanns et al. US 2004/0087669 as applied to claim 1 and further in view of West et al. WO 2004/009456.

20.    Regarding claims 22, 24, Tanner et al. in view of Harel et al. in view of Hausmanns et al. are silent about internal volume of such a capsule.
West et al. discloses that the volume of such a capsule can be 2.5 ml to 50 ml (in claim 11 of West et al.).
One of ordinary skill in the art would have been motivated to modify Tanner et al. in view of Harel et al. in view of Hausmanns et al.  to include the teaching of West et al. to make the capsule having internal volume from within the range amounts of 2.5 to 50 ml which meets claimed range between 1 to 10 ml. of claim 22 in order to have desired internal volume of choice for intended use.

21.    Regarding claim 24, e.g., the weight depends on the individual component and it varies. For example for water, 1 ml = 1 gm. Therefore, it is within the skill of one of ordinary skill in the art to calculate the weight of a particular substance from the formula D=M/v to be encapsulated into the capsule which can be , e.g., water or close density water like component or any component having the corresponding weight also.

22.	Claim 38 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tanner et al. USPN 6582727 in view of Harel et al. US 2012/0058195 in view of Hausmanns et al. US 2004/0087669 as applied to claim 1 and further in view of Yang et al. US 2009/0123559 and (alternatively), in view of West et al. US 2003/0124225.

23.	Regarding claim 38, Tanner et al. discloses that any type of liquid material can be encapsulated in such a soft capsule (at least in col 13, lines 25-38).     
Tanner et al. is silent about specific liquid material as claimed in claim 38.
Yang et al. discloses that honey refined extract can be encapsulated within the soft capsule to use as oral liquid preparation for oral nutritional/medicinal use ([0016]). 
One of ordinary skill in the art would have been motivated to modify Tanner et al. in view of Harel et al. in view of Hausmanns et al.  to include the teaching of Yang et al. discloses that honey refined extract can be encapsulated within  the  soft capsule to use as oral liquid preparation for oral nutritional/medicinal use ([0016]).
(Alternatively), West et al. discloses that alcohol containing materials can be encapsulated in the soft capsule also ([0041]   ) in a special type of resilient gelatin soft capsule ([0041]).  West et al. also discloses that conventional gelatin capsule is not compatible to encapsulate alcohol liquid filling product ([0012]). Therefore, even if West discloses that special type of gelatin is used to encapsulate alcohol liquid in modified gelatin soft capsule, however, this teaching can be used by one of ordinary skill in the art to consider liquid-fill non-gelatin capsule to fill the alcohol liquid product in the soft 
One of ordinary skill in the art would have been motivated to modify Tanner et al. in view of Harel et al. in view of Hausmanns et al.  to include the teaching of discloses that conventional gelatin capsule is not compatible to encapsulate alcohol liquid filling product ([0012]) in order to have  soft gel capsule in order to have desired alcohol in small amounts to be required as per customer’s need.


Conclusion
24.	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792